As filed with the U.S. Securities and Exchange Commission on November 20, 2014 File Nos. 333-179904 and 811-22649 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 125 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.125 x (Check appropriate box or boxes) iShares U.S. ETF Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On December 19, 2014, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 125 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 19, 2014, the effectiveness of the registration statement for the iShares Interest Rate Hedged 10+ Year Credit Bond ETF (the “Fund”), filed in Post-Effective Amendment No. 36 on December 6, 2013, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date 59 February 18, 2014 March 21, 2014 71 March 20, 2014 April 18, 2014 76 April 17, 2014 May 16, 2014 82 May 15, 2014 June 13, 2014 87 June 12, 2014 July 11, 2014 93 July 10, 2014 August 1, 2014 98 July 31, 2014 August 29, 2014 August 28, 2014 September 26, 2014 September 25, 2014 October 24, 2014 October 23, 2014 November 21, 2014 This Post-Effective Amendment No. 125 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 36. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 125 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 20th day of November, 2014. iSHARES U.S. ETF TRUST By: Manish Mehta* President Date: November 20, 2014 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 125 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: November 20, 2014 John E. Martinez* Trustee Date: November 20, 2014 George G.C. Parker* Trustee Date: November 20, 2014 Cecilia H. Herbert* Trustee Date: November 20, 2014 Charles A. Hurty* Trustee Date: November 20, 2014 John E. Kerrigan* Trustee Date: November 20, 2014 Robert H. Silver* Trustee Date: November 20, 2014 Robert S. Kapito* Trustee Date: November 20, 2014 Madhav V. Rajan* Trustee Date: November 20, 2014 /s/ Jack Gee Jack Gee Treasurer Date: November 20, 2014 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: November 20, 2014 * Powers of Attorney, each dated December 31, 2013, for Manish Mehta, Mark Wiedman, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 46, filed January 10, 2014.
